IN THE COURT OF APPEALS OF IOWA

                                  No. 14-0880
                             Filed August 13, 2014


IN THE INTEREST OF R.T.,
Minor Child,

E.T., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.



       John C. Heinicke of Kragnes & Associates, P.C., Des Moines, for

appellant father.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Annette Taylor,

Assistant County Attorney, for appellee State.

       Nicole Nolan of the Youth Law Center, Des Moines, attorney and guardian

ad litem for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and McDonald, JJ.
                                          2


VAITHESWARAN, P.J.

         A father appeals the termination of his parental rights to a child, born in

2002. He contends (1) the State failed to prove the grounds for termination cited

by the district court and (2) the district court did not consider the statutory best

interest factors or the exceptions to termination.

I.       The district court terminated the father’s rights pursuant to several

statutory grounds. We may affirm if we find clear and convincing evidence to

support any of the cited grounds. In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App.

2002).

         On our de novo review, we find clear and convincing evidence to establish

that the father failed to maintain significant and meaningful contact with the child.

See Iowa Code § 232.116(1)(e) (2013) (requiring proof of several elements

including proof that parent has not maintained significant and meaningful contact

with the child).

         “Significant and meaningful contact” “includes but is not limited to the

affirmative assumption by the parents of the duties encompassed by the role of

being a parent.” Iowa Code § 232.116(1)(e)(3).

         This affirmative duty, in addition to financial obligations, requires
         continued interest in the child, a genuine effort to complete the
         responsibilities prescribed in the case permanency plan, a genuine
         effort to maintain communication with the child, and requires that
         the parents establish and maintain a place of importance in the
         child's life.

Id.

         The child was adjudicated in need of assistance based on acts of the

mother, who subsequently died. The father left the State before the adjudication
                                         3


and, at the time of the termination hearing, had been living in North Carolina for

four years. He acknowledged he had no direct telephone contact with his child

for approximately a year, despite his familiarity with the maternal relatives who

were caring for her. While he stated he was regularly “patched in” to calls made

by another child and obtained information about the child through this sibling, the

fact remains that he did not initiate telephone contact with her on a regular basis.

       The father also had limited in-person contact. With the exception of a

one-to-two week North Carolina visit in 2013, he saw the child only when he

attended court hearings in Iowa. By his own admission, he came to Iowa “two or

three times during the year.”

       The father showed himself to have scant knowledge of the child’s life. At

the termination hearing, there was a lengthy pause before the father arrived at

the birth date of the child. He also did not know what grade she was in. He

acknowledged the maternal relatives took care of the child’s daily needs. While

he stated he had the financial means to support the child, he conceded he did

not remit child support and his contributions were limited to the purchase of

clothes and a pair of tennis shoes.

       The father also did not avail himself of the opportunity to discuss the

child’s situation with her therapist, despite the department’s transmission of the

therapist’s contact information, together with an instruction to have “open

communication” with her.

       In sum, the father did not affirmatively assume “the duties encompassed

by the role of being a parent” and the district court appropriately found that
                                          4


termination was warranted for lack of significant and meaningful contact with the

child.

II.      The father next contends termination was not in the child’s best interests

and the district court should have invoked an exception to termination based on

the closeness of the parent-child bond. See Iowa Code § 232.116(2), (3)(e). We

do not doubt the father and child loved each other. But given the absence of

significant and meaningful contact between the two, we conclude the district

court acted appropriately in terminating the father’s parental rights in lieu of

invoking either of these statutory provisions.

         AFFIRMED.